--------------------------------------------------------------------------------

Exhibit 10.44
 
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT, dated as of October 31, 2007, is entered into by and
among D. L. Claire Capital, Inc., a Delaware corporation with headquarters
located at 60 East 42nd Street, Suite 3405, New York, New York 10165 (the
“Company”), Marshall Holdings International, Inc., a Nevada corporation with
headquarters located at 2555 East Washburn Road, North Las Vegas, Nevada 89081
(“MHII”), and CAMOFI Master LDC and any additional purchasers whose signatures
appear at the conclusion of this agreement (collectively, the “Purchaser”).


W I T N E S S E T H:


WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, the Purchaser wishes to purchase a 12% Secured Promissory Notes of the
Company (the “Notes”), subject to and upon the terms and conditions of this
Agreement and acceptance of this Agreement by the Company, on the terms and
conditions referred to herein; and


WHEREAS, the Company’s obligations to repay the Notes will be secured by all of
the assets of MHII pursuant to a Security Agreement (the “Security Agreement”),
certain real estate and by certain stock (the “Pledged Shares”) pledged by the
Company and the shareholders of MHII (each a “Pledgor” and together, the
“Pledgors”) pursuant to separate Security Interest and Pledge Agreements (the
“Pledge Agreements”).


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.        AGREEMENT TO PURCHASE; PURCHASE PRICE.


a.        Purchase.




(i)        Subject to the terms and conditions of this Agreement and the other
Transaction Agreements, the Purchaser hereby agrees to purchase the Notes for
the sum of $650,000 (the “Purchase Amount”).


(ii)       The Notes referred to herein shall be in the original principal
amount of $650,000 and in the form of Annex I annexed hereto. The Notes will be
secured by a pledge of all of MHII’s assets pursuant to a Security Agreement in
the form of Annex III and secured by the pledge of the Pledged Shares under the
terms of the Pledge Agreements, which Pledge Agreements shall be substantially
in the form of Annex VI hereto, which the Company will acknowledge.

 
Page 1

--------------------------------------------------------------------------------

 
 
(iii)      In consideration for the Purchaser agreeing to purchase the Notes,
MHII agrees to issue to the Purchaser the Warrant at the closing of such
purchase. Additional provisions relating to the Warrant are provided below.


(iv)     The purchase of the Notes and the issuance of the Warrant to the
Purchaser and the other transactions contemplated hereby are sometimes referred
to herein and in the other Transaction Agreements as the purchase and sale of
the Securities (as defined below), and are referred to collectively as the
“Transactions”.


b.         Certain Definitions. As used herein, each of the following terms has
the meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the City of New York are required or authorized by law to be closed.


“Certificate” means each of (i) the original ink-signed Notes duly executed by
the Company and (ii) the original Warrant.


“Closing Date” means the date of the closing of the Transactions, as provided
herein.


“Common Stock” means the common stock, par value $.001 per share, of MHII.


“Common Stock Equivalents” means any securities of MHII which would entitle the
holder thereof to acquire at any time Common Stock, including without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.


“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act (as defined below).


“Disclosure Annex” means Annex V to this Agreement; provided, however, that the
Disclosure Annex shall be arranged in sections corresponding to the identified
Sections of this Agreement, but the disclosure in any such section of the
Disclosure Annex shall qualify other provisions in this Agreement to the extent
that it would be readily apparent to an informed reader from a reading of such
section of the Disclosure Annex that it is also relevant to other provisions of
this Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Holder” means the Person holding the relevant Securities at the relevant time.

 
Page 2

--------------------------------------------------------------------------------

 

“Last Audited Date” means December 31, 2006.


“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Purchaser pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Agreements, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company, taken as a whole, (y) adversely impair the Company's ability to
perform fully on a timely basis its obligations under any of the Transaction
Agreements or the transactions contemplated thereby, or (z) materially and
adversely affect the value of the rights granted to the Purchaser in the
Transaction Agreements.


“MHII Guarantee” means the Guarantee dated as of October 26, 2007 between MHII
and the Purchaser.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Purchaser pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Principal Trading Market” means the Pink Sheet Electronic Quotation Service
markets or such other market on which the Common Stock is principally traded at
the relevant time.


“Registrable Securities” means all of the following: (i) the Warrant Shares, and
(ii) any shares of MHII’s common stock that is issued to the Purchaser in
connection with any other agreements between the parties hereto, except to the
extent such shares can then be sold by the Holder without volume or other
restrictions or limits.


“Registration Rights Provisions” means the piggy-back registration rights
contemplated by the terms of this Agreement, if any, including, but not
necessarily limited to, Section 4(g) hereof, and of the other Transaction
Agreements.


“Registration Statement” means an effective registration statement covering the
Registrable Securities.


“Securities” means the Notes, the Warrant, the shares underlying the Warrant,
and any shares of common stock of MHII that may be issued to the Purchaser in
connection with any other agreements between the parties.

 
Page 3

--------------------------------------------------------------------------------

 

“Security Agreement” means the Security Agreement dated as of October 26, 2007
between the Company, MHII and the Purchaser.
 
“Shares” means the shares of representing any or all of the Warrant Shares and,
where relevant, the Pledged Shares.


“Subsidiary” means any subsidiary of MHII as set forth on the Disclosure Annex.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transfer Agent” means, at any time, the transfer agent for MHII’s Common Stock.
 
“Transaction Agreements” means this Purchase Agreement, the Notes, the Security
Agreement, the MHII Guarantee, the Pledge Agreements, the Warrant and includes
all ancillary documents referred to in those agreements.


“Transaction Fees” means the reasonable legal and due diligence fees incurred by
the Purchaser.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Principal Trading Market, the daily volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the primary Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m.
Eastern Time) using the VAP function; (b) if the Common Stock is not then listed
or quoted on the Principal Trading Market and if prices for the Common Stock are
then reported in the “Pink Sheets” published by the Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (c) in
all other cases, the fair market value of a share of Common Stock as determined
by a nationally recognized-independent appraiser selected in good faith by
Holders holding a majority of the principal amount of Notes then outstanding.


“Warrant Shares” means shares of Common Stock underlying the Warrant.


c.        Form of Payment; Delivery of Certificates.




(i)        The Purchaser shall pay the Purchase Amount by delivering immediately
available good funds in United States Dollars to the Company on the Closing
Date.


(ii)       On the Closing Date, the Company shall deliver the Certificates, each
duly executed on behalf of the Company to the Purchaser.

 
Page 4

--------------------------------------------------------------------------------

 

(iii)       By signing this Agreement, each of the Purchaser and the Company
agrees to all of the terms and conditions of the Transaction Agreements, all of
the provisions of which are incorporated herein by this reference as if set
forth in full.


d.         Method of Payment. Payment of the Purchase Amount shall be made by
wire transfer of funds to:


2. PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.


The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:


a.        Without limiting Purchaser's right to sell the Securities pursuant to
an effective registration statement or otherwise in compliance with the 1933
Act, the Purchaser is purchasing the Securities for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.


b.        The Purchaser is (i) an “accredited investor” as that term is defined
in Rule 501 of the General Rules and Regulations under the 1933 Act by reason of
Rule 501(a)(3), (ii) experienced in making investments of the kind described in
this Agreement and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its Affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.


c.        All subsequent offers and sales of the Securities by the Purchaser
shall be made pursuant to registration of the relevant Securities under the 1933
Act or pursuant to an exemption from registration.


d.        The Purchaser understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the 1933 Act and state securities laws and that MHII is relying upon the
truth and accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.


e.       The Purchaser and its advisors, if any, have been furnished with or
have been given access to all materials relating to the business, finances and
operations of MHII and materials relating to the offer and sale of the
Securities which have been requested by the Purchaser, including those set forth
on in any annex attached hereto. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of MHII and its management and
have received complete and satisfactory answers to any such inquiries. Without
limiting the generality of the foregoing, the  Purchaser has also had the
opportunity to obtain and to review MHII’s filings on EDGAR listed on Annex IV
hereto (the documents listed on such Annex IV, to the extent available on EDGAR
or otherwise provided to the Purchaser as indicated on said Annex IV,
collectively, the “Company's SEC Documents”).

 
Page 5

--------------------------------------------------------------------------------

 

g.        The Purchaser hereby represents that, in connection with its purchase
of the Securities, it has not relied on any statement or representation by the
Company, MHII or any of their respective officers, directors and employees or
any of their respective attorneys or agents, except as specifically set forth
herein.


h.        The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.


i.        This Agreement and the other Transaction Agreements to which the
Purchaser is a party, and the transactions contemplated thereby, have been duly
and validly authorized, executed and delivered on behalf of the Purchaser and
are valid and binding agreements of the Purchaser enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors' rights generally.


3.       COMPANY REPRESENTATIONS, ETC. The Company represents and warrants, to
the extent said representations and warranties relate to the Company, and MHII
represents and warrants, to the extent said representations and warranties
relate to MHII, to the Purchaser as of the date hereof and as of the Closing
Date that, except as otherwise provided in the Disclosure Annex:


a.        Rights of Others Affecting the Transactions. There are no preemptive
rights of any shareholder of the Company, as such, to acquire the Notes. No
party other than the Purchaser has a currently exercisable right of first
refusal which would be applicable to any or all of the transactions contemplated
by the Transaction Agreements.


b.        Status. The Company and MHII are corporations duly organized, validly
existing and in good standing under the laws of their respective States of
Incorporation and have the requisite corporate power to own their properties and
to carry on their business as now being conducted. The Company and MHII are duly
qualified as a foreign corporations to do business and are in good standing in
each jurisdiction where the nature of the business conducted or property owned
by them makes such qualification necessary, other than those jurisdictions in
which the failure to so qualify would not have or result in a Material Adverse
Effect. MHII has registered its stock and is obligated to file reports pursuant
to Section 12 or Section 15(d) of the Securities and Exchange Act of 1934, as
amended (the “1934 Act”). The Common Stock is, or immediately following the
Closing Date will be, quoted on the Principal Trading Market. The Company has
received no notice, either oral or written, with respect to the continued
eligibility of the Common

 
Page 6

--------------------------------------------------------------------------------

 

c.        Authorized Shares.




(i)     The authorized capital stock of MHII consists of 25 billion shares of
Common Stock, $0.001 par value, all of are outstanding as of the date hereof.


(ii)    All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. MHII has
sufficient authorized and unissued shares of Common Stock as may be necessary to
affect the issuance of the Pledged Shares on the Closing Date.


(iii)   As of the Closing Date, the Shares shall have been duly authorized by
all necessary corporate action on the part of the Company, and, when issued on
the Closing Date or pursuant to other relevant provisions of the Transaction
Agreements, in each case in accordance with their respective terms, will be duly
and validly issued, fully paid and non-assessable and will not subject the
Holder thereof to personal liability by reason of being such Holder.


d.        Transaction Agreements and Stock. This Agreement and each of the other
Transaction Agreements, and the transactions contemplated thereby, have been
duly and validly authorized by the Company and/or MHII, this Agreement has been
duly executed and delivered by the Company and MHII and this Agreement is, and
the Notes and each of the other Transaction Agreements, when executed and
delivered by the Company and/or MHII, will be, valid and binding agreements of
the Company enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors'
rights generally.


e.        Non-contravention. The execution and delivery of this Agreement and
each of the other Transaction Agreements by the Company and MHII, the issuance
of the Securities by MHII, and the consummation by the Company of the other
transactions contemplated by this Agreement, each of the Notes and the other
Transaction Agreements do not and will not conflict with or result in a breach
by the Company or MHII of any of the terms or provisions of, or constitute a
default under (i) the certificate of incorporation or by-laws of the Company or
MHII , each as currently in effect, (ii) any indenture, mortgage, deed of trust,
or other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock except as herein set forth, or (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.


f.         Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the shareholders of the Company is required to be obtained
by the Company and/or MHII for the issuance and sale of the Securities to the
Purchaser as contemplated by this Agreement, except such authorizations,
approvals and consents that have been obtained.

 
Page 7

--------------------------------------------------------------------------------

 

g.      Filings. None of MHII’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein in light of the circumstances under which they were made, not
misleading. Since December 31, 2006, MHII has timely filed all requisite forms,
reports and exhibits thereto, if any, required to be filed by the Company with
the SEC.


h.        Absence of Certain Changes. Since the Last Audited Date, there has
been no material adverse change and no Material Adverse Effect, except as
disclosed in MHII’s SEC Documents and Financial Statements. Since the Last
Audited Date, except as provided in the Company’s SEC Documents, MHII and the
Company have not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to shareholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts owed to the Company
by any third party or claims of the Company against any third party, except in
the ordinary course of business consistent with past practices; (v) waived any
rights of material value, whether or not in the ordinary course of business, or
suffered the loss of any material amount of existing business; (vi) made any
increases in employee compensation, except in the ordinary course of business
consistent with past practices; or (vii) experienced any material problems with
labor or management in connection with the terms and conditions of their
employment.


i.        Full Disclosure. To the best of the Company’s and MHII’s knowledge,
there is no fact known to the Company and/or MHII (other than general economic
conditions known to the public generally or as disclosed in MHII’s SEC
Documents) that has not been disclosed in writing to the Purchaser that would
reasonably be expected to have or result in a Material Adverse Effect.


j.        Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board or body pending or, to the
knowledge of the Company and/or MHII, threatened against or affecting the
Company and/or MHII before or by any governmental authority or nongovernmental
department, commission, board, bureau, agency or instrumentality or any other
person, wherein an unfavorable decision, ruling or finding would have a Material
Adverse Effect or which would adversely affect the validity or enforceability
of, or the authority or ability of the Company to perform its obligations under,
any of the Transaction Agreements. The Company and MHII are not aware of any
valid basis for any such claim that (either individually or in the aggregate
with all other such events and circumstances) could reasonably be expected to
have a Material Adverse Effect. There are no outstanding or unsatisfied
judgments, orders, decrees, writs, injunctions or stipulations to which the
Company is a party or by which it or any of its properties is bound, that
involve the transaction contemplated herein or that, alone or in the aggregate,
could reasonably be expect to have a Material Adverse Effect.

 
Page 8

--------------------------------------------------------------------------------

 

k.        Absence of Events of Default. Except as set forth in Section 3(e) and
3(g) hereof, (i) neither the Company nor MHII is in default in the performance
or observance of any material obligation, agreement, covenant or condition
contained in any material indenture, mortgage, deed of trust or other material
agreement to which it is a party or by which its property is bound, and (ii) no
Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or MHII is a party, and no event which, with the
giving of notice or the passage of time or both, would become an Event of
Default (or its equivalent term) (as so defined in such agreement), has occurred
and is continuing, which would have a Material Adverse Effect.


l.         Absence of Certain Company Control Person Actions or Events. To the
Company’s knowledge, none of the following has occurred during the past five (5)
years with respect to a Company Control Person:


(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses); or


(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from engaging
in any type of business practice or otherwise limiting, the following
activities:


(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission ("CFTC") or engaging in or continuing any conduct or practice
in connection with such activity;


(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or

 
Page 9

--------------------------------------------------------------------------------

 

(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


m.        No Undisclosed Liabilities or Events. To the best of the Company’s and
MHII’s knowledge, the Company and MHII have no liabilities or obligations other
than those disclosed in the Transaction Agreements or MHII’s SEC Documents or
those incurred in the ordinary course of the Company's business since the Last
Audited Date, or which individually or in the aggregate, do not or would not
have a Material Adverse Effect. No event or circumstances has occurred or exists
with respect to the Company and/or MHII or their properties, business,
operations, condition (financial or otherwise), or results of operations, which,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company and/or MHII but which has
not been so publicly announced or disclosed. Except as previously disclosed to
Purchaser in connection with (i) a proposed purchase and sale agreement between
Optimira Energy, Inc., a subsidiary of the Company (“Optimira”), and MHII and
(ii) a proposed reverse merger or similar transaction between Optimira and a
public shell, there are no proposals currently under consideration or currently
anticipated to be under consideration by the Board of Directors or the executive
officers of the Company and/or MHII which proposal would (x) change the articles
or certificate of incorporation or other charter document or by-laws of the
Company and/or MHII, each as currently in effect, with or without shareholder
approval, which change would reduce or otherwise adversely affect the rights and
powers of the shareholders of the Common Stock or (y) materially or
substantially change the business, assets or capital of the Company and/or MHII,
including its interests in subsidiaries.


n.         No Integrated Offering. Neither MHII nor any of its Affiliates nor
any Person acting on its or their behalf has, directly or indirectly, at any
time since September, 2006, made any offer or sales of any security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.


o.          Dilution. Any shares of the Company’s and/or MHII’s common stock
that are issued to the Purchaser in connection with this Transaction may have a
dilutive effect on the ownership interests of the other shareholders (and
Persons having the right to become shareholders) of the Company and/or MHII. The
Company's and MHII’s executive officers and directors have studied and fully
understand the nature of the Securities being sold hereby and recognize that
they have such a potential dilutive effect. The board of directors of the
Company and MHIII have concluded, in its good faith business judgment, that such
issuance is in the best interests of the Company.


p.          Recognition of Pledge Agreements and Pledged Shares. The Company and
MHII acknowledge that the execution and delivery of the Pledge Agreements, and
the fulfillment o f the terms thereof, is a condition to the closing of the
Transactions. The Company and MHII will recognize the terms of the Pledge
Agreements and, as provided therein, the transfer of the Pledged Shares to the
Purchasers and will take no position or give the Transfer Agent any instructions
which would be inconsistent with the rights of the Purchasers to have the
Pledged Shares transferred to the Purchasers in accordance with the terms of the
Pledge Agreements.

 
Page 10

--------------------------------------------------------------------------------

 

q.         Fees to Brokers, Finders and Others. Except for payment of the fees
to Avi Warba, payment of which is the sole responsibility of the Company, the
Company has taken no action which would give rise to any claim by any Person for
brokerage commission, finder's fees or similar payments by Purchaser relating to
this Agreement or the transactions contemplated hereby. Purchaser shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this paragraph that
may be due in connection with the transactions contemplated hereby. The Company
shall indemnify and hold harmless each of Purchaser, its employees, officers,
directors, agents, and partners, and their respective Affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorney's fees) and expenses suffered in respect of any such claimed or
existing fees, as and when incurred.


r.          Confirmation. The Company confirms that all statements of the
Company contained herein shall survive acceptance of this Agreement by the
Purchaser. The Company agrees that, if any events occur or circumstances exist
prior to the Closing Date or the release of the Purchase Amount to the Company
which would make any of the Company’s representations, warranties, agreements or
other information set forth herein materially untrue or materially inaccurate as
of such date, the Company shall immediately notify the Purchaser (directly or
through its counsel, if any) in writing prior to such date of such fact,
specifying which representation, warranty or covenant is affected and the
reasons therefor.


s.          Authorization; Enforcement. The Company and MHII have the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Agreements and otherwise to carry out
their obligations thereunder. The execution and delivery of each of the
Transaction Agreements by the Company and MHII and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and MHII and no further action is required by
the Company and/or MHII in connection therewith other than in connection with
the Required Approvals. Each Transaction Agreement has been (or upon delivery
will have been) duly executed by the Company and/or MHII and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company and/or MHII enforceable against the Company and/or
MHII in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.


t.          SEC Reports; Financial Statements. Other than as previously
disclosed to the Purchaser, MHII has filed all reports required to be filed by
it under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as MHII was required by law to file such material) (the foregoing
materials, including the exhibits thereto, being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of MHII comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of MHII and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 
Page 11

--------------------------------------------------------------------------------

 

u.         Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.


v.          Compliance. The Company (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company, nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
is not nor has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.


w.         Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses, except where
the failure to possess such permits could not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and the Company has
not received any notice of proceedings relating to the revocation or
modification of any Material Permit.


x.          Title to Assets. The Company and MHII have good and marketable title
in fee simple to all real property owned by them that is material to the
business of the Company and MHII and good and marketable title in all personal
property owned by them that is material to the business of the Company and MHII,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and MHII and Liens
for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company is held by it under valid, subsisting and
enforceable leases of which the Company is in compliance.

 
Page 12

--------------------------------------------------------------------------------

 

y.         Patents and Trademarks. The Company and MHII have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights
necessary or material for use in connection with their respective businesses and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor MHII has received a
written notice that the Intellectual Property Rights used by the Company or MHII
violates or infringes upon the rights of any Person. To the knowledge of the
Company and MHII, all such Intellectual Property Rights are enforceable and
there is no existing infringement by another Person of any of the Intellectual
Property Rights of others.


z.          Insurance. MHII is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which MHII is engaged, at least equal to the
Purchase Amount. To the best of MHII’s knowledge, such insurance contracts and
policies are accurate and complete. MHII does not have any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.


aa.        Transactions with Affiliates and Employees. Except as disclosed in
MHII’s SEC Reports, none of the officers or directors of MHII, the Company and,
to the knowledge of the Company and MHII, none of the employees of the Company
or MHII is presently a party to any transaction with the MHII, Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $50,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.


bb.        Sarbanes-Oxley; Internal Accounting Controls. MHII is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. MHII maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. MHII
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for MHII and designed such disclosure controls
and procedures to ensure that material information relating to MHII, including
its Subsidiaries, is made known to the certifying officers by others within
those entities, particularly during the period in which MHII’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. MHII’s certifying officers have evaluated the effectiveness of MHII’s
controls and procedures as of the date prior to the filing date of the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). MHII presented in its most recently filed periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in MHII’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Exchange Act) or, to MHII’s
knowledge, in other factors that could significantly affect MHII’s internal
controls.

 
Page 13

--------------------------------------------------------------------------------

 

cc.        Solvency. Based on the financial condition of the Company as of the
Closing Date after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder, (i) the Company's fair saleable value
of its assets exceeds the amount that will be required to be paid on or in
respect of the Company's existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company's assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The financial
statements of the Company and MHII set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company, any Subsidiary
and MHII, or for which the Company, any Subsidiary or MHII has commitments. For
the purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities
for borrowed money or amounts owed in excess of $50,000 (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company's and/or MHII’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor MHII is in default
with respect to any Indebtedness.


dd.        Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company.


ee.        No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company and/or MHII to arise, between the accountants and lawyers formerly or
presently employed by the Company and/or MHIII and the Company and MHII are
current with respect to any fees owed to its accountants and lawyers. By making
this representation the Company and MHII do not, in any manner, waive the
attorney/client privilege or the confidentiality of the communications between
the Company and its lawyers.

 
Page 14

--------------------------------------------------------------------------------

 

ff.         Accountants. MHII’s accountants are Madsen Bros. & Associates LLC.
To MHII’s knowledge, such accountants, who MHIIS expects will express their
opinion with respect to the financial statements for the year ended December 31,
2006, are a registered public accounting firm as required by the Securities Act.


4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.           Transfer Restrictions. The Purchaser acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as provided in the Registration Rights Provisions or
otherwise included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Purchaser shall have
delivered to MHII an opinion of counsel, reasonably satisfactory in form, scope
and substance to MHII, to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144") may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (3) neither
MHII nor any other Person is under any obligation to register the Securities
(other than pursuant to the Registration Rights Provisions) under the 1933 Act
or to comply with the terms and conditions of any exemption thereunder.


b.           Restrictive Legend. The Purchaser acknowledges and agrees that,
until such time as the relevant Shares have been registered under the 1933 Act,
as contemplated by the Registration Rights Provisions and sold in accordance
with an effective Registration Statement or otherwise in accordance with another
effective registration statement, the certificates and other instruments
representing any of the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


c.           Filings. MHII undertakes and agrees to make all necessary filings
in connection with the sale of the Securities to the Purchaser under any United
States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Purchaser promptly after such filing.

 
Page 15

--------------------------------------------------------------------------------

 

d.           Reporting Status. So long as the Purchaser beneficially owns any of
the Shares or has a security interest in the Pledged Shares, MHII shall file all
reports required to be filed with the SEC pursuant to Section 13 or 15(d) of the
1934 Act, shall take all reasonable action under its control to ensure that
adequate current public information with respect to MHII, as required in
accordance with Rule 144(c)(2) of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination. MHII will take all reasonable action under its control to
maintain the continued listing and quotation and trading of its Common Stock
(including, without limitation, all Registrable Securities) on the Principal
Trading Market or a listing on the NASDAQ/Small Cap or National Markets and, to
the extent applicable to it, will comply in all material respects with MHII’s
reporting, filing and other obligations under the by-laws or rules of the
Principal Trading Market and/or the National Association of Securities Dealers,
Inc., as the case may be, applicable to it for so long as the Purchaser
beneficially owns any of the Shares or has a security interest in the Pledged
Shares.


e.           Use of Proceeds. The Company will use all proceeds received
hereunder for the following purposes: pay down of payroll tax liability,
outstanding legal fees, payment of current vendors, improvements to Las Vegas
property for resale.


f.           Senior Debt. The debt incurred by the Company pursuant to the
Transactions Documents shall be senior to any Company debt presently outstanding
or any debt incurred in the future.


g.           Warrant. MHII agrees to issue a warrant (the “Warrant”) to the
Purchaser on the Closing Date. The terms relating to the Warrant are provided in
Annex VII annexed hereto, the terms of which are incorporated herein by
reference. All of the Warrant Shares shall have Registration Rights Provisions.


h.           Piggy-Back Rights; Rule 144.


(i)           The Purchaser shall have piggy-back registration rights with
respect to the Registrable Securities subject to the conditions set forth below.
If MHII participates (whether voluntarily or by reason of an obligation to a
third party) in the registration of any shares of MHII’s stock, MHII shall give
written notice thereof to the Holder and the Holder shall have the right,
exercisable within ten (10) Trading Days after receipt of such notice, to demand
inclusion of all or a portion of the Holder’s Registrable Securities in such
registration statement (a “Subsequent Registration Statement”), without any
cutbacks. If the Holder exercises such election, the Registrable Securities so
designated shall be included in the registration statement (without any
holdbacks) at no cost or expense to the Holder (other than any commissions, if
any, relating to the sale of Holder’s shares). Each Holder’s rights under this
Section 4(g)(i) shall expire at such time as such Holder can sell all of such
Holder’s remaining Registrable Securities under Rule 144 (as defined below)
without volume or other restrictions or limit. Anything to the contrary
notwithstanding, a registration statement covering the Registrable Securities
shall be filed no later than January 31, 2008.

 
Page 16

--------------------------------------------------------------------------------

 

(ii)           The parties acknowledge that the damages which may be incurred by
the Holder if MHII does not fulfill its obligations under subparagraph (i)
above, which will affect the Holder’s ability to sell the shares, may be
difficult to ascertain. If either (A) MHII fails to give the Purchaser the
notice referred to in the immediately preceding subparagraph (i) which results
in any of the Holder’s shares not being included in the Subsequent Registration
Statement or (B) after giving such notice, MHII fails to include all of the
Holder’s shares (to the extent requested by the Holder) in the Subsequent
Registration Statement or (C) MHII fails to file a registration statement
covering the Registrable Securities on or before January 31, 2008, then the
Company will make payment to the Purchaser, for each Computation Period (as
defined below) an amount equal to 2% of the aggregate principal amount of the
Notes then outstanding (the “Periodic Amount”) provided however, that no event
shall the aggregate liquidated damages exceed 18% of the principal amount. The
term “Computation Period” means each thirty (30) day period commencing on the
effective date of the Subsequent Registration Statement and ending on the date
on which there are one or more effective registration statements covering the
Purchaser’s sale of all of the Holder’s shares. The Periodic Amount shall be due
without further demand or notice from the Purchaser. The parties agree that the
amounts payable pursuant to the foregoing provisions of this Section 4(g)
represent a reasonable estimate on the part of the parties, as of the date of
this Agreement, of the amount of such damages.


(iii)           With a view to making available to the Holder the benefits of
Rule 144 promulgated under the 1933 Act or any other similar rule or regulation
of the SEC that may at any time permit Holder to sell securities of MHII to the
public without registration (collectively, “Rule 144”), MHII agrees to:

 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;

 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act; and

 
(c)           furnish to the Holder so long as such party owns Registrable
Securities, promptly upon request, (i) a written statement by MHII that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) if not available on the SEC’s EDGAR system, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by MHII and (iii) such other information as may be reasonably requested
to permit the Holder to sell such securities pursuant to Rule 144 without
registration; and

 
(d)           at the request of any Holder then holding Registrable Securities,
give the Transfer Agent instructions (supported by an opinion of MHII counsel,
if required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Holder of

 
(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the Shares which the Holder proposes to sell (the “Securities Being Sold”) is
not less than (1) year and (B) as to such other matters as may be appropriate in
accordance with Rule 144 under the Securities Act, and (ii) an opinion of
counsel acceptable to the MHII that, based on the Rule 144 Certificate,
Securities being sold may be sold pursuant to the provisions of Rule 144, even
in the absence of an effective registration statement,

 
Page 17

--------------------------------------------------------------------------------

 

the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the Purchaser(s) or transferee(s) thereof one or more stock
certificates representing the transferred Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such shares on the Transfer Agent’s books and records (except to the extent
any such legend or restriction results from facts other than the identity of the
relevant Holder, as the seller or transferor thereof, or the status, including
any relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Purchaser). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, MHII shall deliver or
cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.


(iv)           Notwithstanding the foregoing, if at any time or from time to
time after the date of effectiveness of the registration statement, MHII
notifies the Holder in writing of the existence of a Potential Material Event
(as defined below), the Holder shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Holder receives written notice from MHII that
such Potential Material Event either has been disclosed to the public or no
longer constitutes a Potential Material Event; provided, however, that MHII may
not so suspend such right other than during a Permitted Suspension Period. The
term “Potential Material Event” means any of the following: (i) the possession
by MHII of material information not ripe for disclosure in a registration
statement, which shall be evidenced by determinations in good faith by the Board
of Directors of MHII that disclosure of such information in the registration
statement would be detrimental to the business and affairs of MHII; or (ii) any
material engagement or activity by MHII which would, in the good faith
determination of the Board of Directors of MHII, be adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Board of Directors of MHII
that the registration statement would be materially misleading absent the
inclusion of such information.


i.           Publicity, Filings, Releases, Etc. Each of the parties agrees that
it will not disseminate any information relating to the Transaction Agreements
or the transactions contemplated thereby, including issuing any press releases,
holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof. Neither party will
include in any such Publicity any statement or statements or other material to
which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included. In furtherance of the foregoing, MHII will provide to
the Purchaser drafts of the applicable text of the first filing of a Current
Report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K intended
to be made with the SEC which refers to the Transaction Agreements or the
transactions contemplated thereby as soon as practicable (but at least two (2)
Trading Days before such filing will be made) will not include in such filing
any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.
Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Agreements in filings made with the SEC
as well as any descriptive text accompanying or part of such filing which is
accurate and reasonably determined by MHII’s counsel to be legally required.
Notwithstanding, but subject to, the foregoing provisions of this Section 4(i),
the Company will, after the Closing Date, promptly file a Current Report on Form
8-K or, if appropriate, a quarterly or annual report on the appropriate form,
referring to the transactions contemplated by the Transaction Agreements.

 
Page 18

--------------------------------------------------------------------------------

 

5.           TRANSFER AGENT INSTRUCTIONS.


a.           MHII warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 4(a) hereof, it will give
its transfer agent no instructions inconsistent with instructions to issue
Common Stock to the Holder as contemplated in the Transaction Agreements. Except
as so provided, the Shares shall otherwise be freely transferable on the books
and records of MHII as and to the extent provided in this Agreement and the
other Transaction Agreements. Nothing in this Section shall affect in any way
the Purchaser's obligations and agreement to comply with all applicable
securities laws upon resale of the Securities. If the Purchaser provides MHII
with an opinion of counsel reasonably satisfactory to MHII that registration of
a resale by the Purchaser of any of the Securities in accordance with clause
(1)(B) of Section 4(a) of this Agreement is not required under the 1933 Act,
MHII shall (except as provided in clause (2) of Section 4(a) of this Agreement)
permit the transfer or reissue of the Shares represented by one or more
certificates for Common Stock without legend (or where applicable, by electronic
registration) in such name and in such denominations as specified by the
Purchaser.


b.           MHII will authorize the Transfer Agent to give information relating
to MHII directly to the Holder or the Holder’s representatives upon the request
of the Holder or any such representative, to the extent such information relates
to (i) the status of shares of Common Stock issued or claimed to be issued to
the Holder in connection with a Notice of Exercise or transfer of Pledged Shares
to the Holder, or (ii) the aggregate number of outstanding shares of Common
Stock of all shareholders (as a group, and not individually) as of a current or
other specified date. At the request of the Holder, MHII will provide the Holder
with a copy of the authorization so given to the Transfer Agent.


6.           CLOSING DATE.


a.           The Closing Date shall occur on the date which is the first
Business Day after each of the conditions contemplated by Section 7 and 8 hereof
shall have either been satisfied or been waived by the party in whose favor such
conditions run.


b.           The closing of the Transactions shall occur on the Closing Date at
the offices of the Purchaser and shall take place no later than 3:00 P.M., New
York time, on such day or such other time as is mutually agreed upon by the
Company and the Purchaser.

 
Page 19

--------------------------------------------------------------------------------

 

7.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The Purchaser
understands that the Company's obligation to sell the Notes on the Closing Date
and MHII’s obligation to issue and sell the Warrant are conditioned upon:


a.           The execution and delivery of this Agreement by the Purchaser;


b.           Delivery by the Purchaser to the Company of good funds as payment
in full of an amount equal to the Purchase Amount in accordance with this
Agreement;


c.           The accuracy on such Closing Date of the representations and
warranties of the Purchaser contained in this Agreement, each as if made on such
date, and the performance by the Purchaser on or before such date of all
covenants and agreements of the Purchaser required to be performed on or before
such date; and


d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


8.           CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE. The Company
understands that the Purchaser's obligation to purchase the Notes and the
Warrant on the Closing Date is conditioned upon:


a.           The execution and delivery of this Agreement and the other
Transaction Agreements by the Company and, to the extent applicable, MHII;


b.           Delivery by the Company and MHII to the Purchaser of the
Certificates in accordance with this Agreement or any other agreements between
the parties; c. The execution and delivery of the Pledge Agreements by the
Pledgors, together with an opinion of Pledgors’ counsel (which may be
incorporated in the opinion referred to in subparagraph (e) below);


d.           The execution and delivery of the Security Agreement, the Guarantee
and UCC-1 Financing Statement on all of the Company’s assets;


e.           The execution and delivery of the Warrant;


f.           The reimbursement of the Transaction Fees and Management Fees.


 g.           The loan contemplated by this Agreement shall be senior to all
other debt of the Company.

 
Page 20

--------------------------------------------------------------------------------

 

h.           The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;


i.           On the Closing Date, the Purchaser shall have received an opinion
of counsel for the Company, dated the Closing Date, in form, scope and substance
reasonably satisfactory to the Purchaser;


j.           The Purchaser’s determination, to its satisfaction, as to the
Company’s use of the proceeds of the purchase of the Notes.


k.           The Company providing a detailed list of all assets, their value
and location.


l.           The Company’s and MHII’s financial statements and public filings
must be up-to-date.


m.           A complete list of shareholders of the Company.


n.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and


o.           From and after the date hereof to and including the Closing Date,
each of the following conditions will remain in effect: (i) the trading of the
Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii) no minimum prices shall
been established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any material adverse change in any financial market.
 
p.           Appraisal issued by a licensed appraiser in connection with any
real estate that is being pledged as collateral.


q.           Delivery of executed mortgages in connection with any pledged real
estate.


r.           Delivery of current financials for Optimira


s.           Delivery of historical financial statements of acquisitions.


t.           Detail of post-reverse merger capitalization table.


u.           Detail of planned restructuring of MHII including spin-off of
subsidiaries.


v.           Appraisal of sort system located in Utah.

 
Page 21

--------------------------------------------------------------------------------

 

w.           Delivery of organizational chart showing ownership of Adamas,
Optimira, the Company and MHII.


x.           Names, home addresses and social security numbers of the Company
principal officers.


y.           Detail of Cal-Bay International equity.


9. INDEMNIFICATION AND REIMBURSEMENT.


a.           (i) The Company agrees to indemnify and hold harmless the Purchaser
and its officers, directors, employees, and agents, and each Purchaser Control
Person from and against any losses, claims, damages, liabilities or expenses
incurred (collectively, “Damages”), joint or several, and any action in respect
thereof to which the Purchaser, its partners, Affiliates, officers, directors,
employees, and duly authorized agents, and any such Purchaser Control Person
becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Company contained in this Agreement, as
such Damages are incurred, except to the extent such Damages result primarily
from Purchaser's failure to perform any covenant or agreement contained in this
Agreement or the Purchaser's or its officer’s, director’s, employee’s, agent’s
or Purchaser Control Person’s gross negligence, recklessness or bad faith in
performing its obligations under this Agreement.


(ii)           MHII hereby agrees that, if the Purchaser, other than by reason
of its gross negligence, illegal or willful misconduct (in each case, as
determined by a non-appealable judgment to such effect), (x) becomes involved in
any capacity in any action, proceeding or investigation brought by any
shareholder of MHII, in connection with or as a result of the consummation of
the transactions contemplated by this Agreement or the other Transaction
Agreements, or if the Purchaser is impleaded in any such action, proceeding or
investigation by any Person, or (y) becomes involved in any capacity in any
action, proceeding or investigation brought by the SEC, any self-regulatory
organization or other body having jurisdiction, against or involving the Company
or in connection with or as a result of the consummation of the transactions
contemplated by this Agreement or the other Transaction Agreements, or (z) is
impleaded in any such action, proceeding or investigation by any Person, then in
any such case, MHII shall indemnify, defend and hold harmless the Purchaser from
and against and in respect of all losses, claims, liabilities, damages or
expenses resulting from, imposed upon or incurred by the Purchaser, directly or
indirectly, and reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred. The indemnification and
reimbursement obligations of MHII under this paragraph shall be in addition to
any liability which MHII may otherwise have, shall extend upon the same terms
and conditions to any Affiliates of the Purchaser who are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees
and Purchaser Control Persons (if any), as the case may be, of the Purchaser and
any such Affiliate, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of MHII, the Purchaser,
any such Affiliate and any such Person. MHII also agrees that neither the
Purchaser nor any such Affiliate, partner, director, agent, employee or
Purchaser Control Person shall have any liability to MHII or any Person
asserting claims on behalf of or in right of MHII in connection with or as a
result of the consummation of this Agreement or the other Transaction
Agreements, except as may be expressly and specifically provided in or
contemplated by this Agreement.

 
Page 22

--------------------------------------------------------------------------------

 

b.           All claims for indemnification by any Indemnified Party (as defined
below) under this Section shall be asserted and resolved as follows:


(i)           In the event any claim or demand in respect of which any Person
claiming indemnification under any provision of this Section (an “Indemnified
Party”) might seek indemnity under paragraph (a) of this Section is asserted
against or sought to be collected from such Indemnified Party by a Person other
than a party hereto or an Affiliate thereof (a “Third Party Claim”), the
Indemnified Party shall deliver a written notification, enclosing a copy of all
papers served, if any, and specifying the nature of and basis for such Third
Party Claim and for the Indemnified Party's claim for indemnification that is
being asserted under any provision of this Section against any Person (the
“Indemnifying Party”), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a “Claim Notice”) with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the “Dispute Period”) whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim. The following provisions shall also apply.


(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.

 
Page 23

--------------------------------------------------------------------------------

 

(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.


(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 
Page 24

--------------------------------------------------------------------------------

 

(ii)           In the event any Indemnified Party should have a claim under
paragraph (a) of this Section against the Indemnifying Party that does not
involve a Third Party Claim, the Indemnified Party shall deliver a written
notification of a claim for indemnity under paragraph (a) of this Section
specifying the nature of and basis for such claim, together with the amount or,
if not then reasonably ascertainable, the estimated amount, determined in good
faith, of such claim (an "Indemnity Notice") with reasonable promptness to the
Indemnifying Party. The failure by any Indemnified Party to give the Indemnity
Notice shall not impair such party's rights hereunder except to the extent that
the Indemnifying Party demonstrates that it has been irreparably prejudiced
thereby. If the Indemnifying Party notifies the Indemnified Party that it does
not dispute the claim or the amount of the claim described in such Indemnity
Notice or fails to notify the Indemnified Party within the Dispute Period
whether the Indemnifying Party disputes the claim or the amount of the claim
described in such Indemnity Notice, the amount of Damages specified in the
Indemnity Notice will be conclusively deemed a liability of the Indemnifying
Party under paragraph (a) of this Section and the Indemnifying Party shall pay
the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that it the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


c.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.


10.           JURY TRIAL WAIVER. The Company, MHII and the Purchaser hereby
waive a trial by jury in any action, proceeding or counterclaim brought by
either of the Parties hereto against the other in respect of any matter arising
out or in connection with the Transaction Agreements.


11.           GOVERNING LAW: MISCELLANEOUS.


a.           (i) This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
or any of the other Transaction Agreements and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions or
to any claim that such venue of the suit, action or proceeding is improper. To
the extent determined by such court, the Company and MHII shall reimburse the
Purchaser for any reasonable legal fees and disbursements incurred by the
Purchaser in enforcement of or protection of any of its rights under any of the
Transaction Agreements. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

 
Page 25

--------------------------------------------------------------------------------

 

(ii) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Agreements were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the other Transaction
Agreements and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.


b.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


c.           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties hereto.


d.           All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.


e.           A facsimile transmission of this signed Agreement shall be legal
and binding on all parties hereto.


f.           This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original.


g.           The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


h.           If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.


i.           This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement thereof.


j.           This Agreement supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.

 
Page 26

--------------------------------------------------------------------------------

 

12.           Agent


(a) Authorization of Action. Each Purchaser hereby appoints and authorizes
CAMOFI Master LDC (the “Agent”) to be its agent in its name and on its behalf
and to exercise such rights or powers granted to the Agent or the Purchasers (i)
under the Transaction Documents to the extent specifically provided therein and
on the terms thereof, together with such rights, powers and discretions as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Transaction Documents, the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Purchasers, and any action so taken or not so taken
by the Agent shall be binding upon all Purchasers; provided, however, that the
Agent shall not be required to take any action which exposes the Agent to
liability in such capacity, which could result in the Agent incurring any costs
and expenses or which is contrary to this Agreement or applicable law.


(b) Indemnification. Each Purchaser hereby agrees to indemnify and hold harmless
the Agent from and against any and all liabilities, obligations, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent (in its capacity as agent for the Purchasers) in any way
relating to or arising out of the Transaction Documents or any action taken or
admitted by the Agent under or in respect of the Transaction Documents; provided
that no Purchaser shall be liable for any portion of such liabilities,
obligations, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Agent’s gross negligence or willful misconduct.
Without limiting the generality of the foregoing, each Purchaser agrees to
reimburse the Agent promptly upon demand on a pro rata basis in accordance with
the then outstanding indebtedness, liabilities and obligations owing to such
Purchaser by the Company in respect of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preservation of any
rights of the Agent or the Purchasers under, the enforcement of, or legal advice
in respect of the rights or responsibilities under, the Transaction Documents,
to the extent that the Agent is not reimbursed for such expenses by the Company.


(c) Successor Agent. The Agent may, as hereinafter provided, resign at any time
by giving not less than 30 days’ written notice thereof to the Purchasers and
the Company. Upon any such resignation, the Purchasers shall have the right to
appoint a successor Agent (the “Successor Agent”), which shall be a Purchaser
and which shall be acceptable to the Company, acting reasonably. Upon the
acceptance of any appointment as Agent hereunder by a Successor Agent, such
Successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall thereupon be discharged from its further duties and obligations as
Agent under the Transaction Documents. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 12 shall continue to inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Transaction Documents. Absent such a resignation by the Agent,
the Agent’s appointment shall continue until revoked in writing by Purchasers
holding 75% of the outstanding principal amount of the Notes, at which time such
Purchasers shall appoint a new Agent.


(d) Taking and Enforcement of Remedies.


(1) Each of the Purchasers hereby acknowledges that, to the extent permitted by
applicable law, the remedies provided under the Transaction Documents to the
Purchasers are for the benefit of the Purchasers collectively and acting
together and not severally and further acknowledges that its rights under the
Transaction Documents are to be exercised not severally, but collectively by the
Agent upon the decision of the Purchasers; accordingly, notwithstanding any of
the provisions contained in any of the Transaction Documents, each of the
Purchasers hereby covenants and agrees that it shall not be entitled to take any
action with respect to the Transaction Documents, including, without limitation,
any acceleration of the indebtedness, liabilities or obligations of the Company,
but that any such action shall be taken only by the Agent with the prior written
agreement of the Purchasers, provided that, notwithstanding the foregoing:

 
Page 27

--------------------------------------------------------------------------------

 

(2) in the absence of instructions from the Purchasers and where in the sole
opinion of the Agent the exigencies of the situation warrant such action, the
Agent may without notice to or consent of the Purchasers take such action on
behalf of the Purchasers as it deems appropriate or desirable in the interest of
the Purchasers; and


(3) the commencement of litigation before any court shall be made in the name of
each Purchaser individually unless the laws of the jurisdiction of such court
permit such litigation to be commenced in the name of the Agent on behalf of the
Purchasers (whether pursuant to a specific power of attorney in favor of the
Agent or otherwise) and the Agent agrees to commence such litigation in its
name; provided, however, that no litigation shall be commenced in the name of
any Purchaser without the prior written consent of such Purchaser;


(4) each of the Purchasers hereby further covenants and agrees that upon any
such written consent being given by the Purchasers, they shall co-operate fully
with the Agent to the extent requested by the Agent in the collective
realization, including, without limitation, the appointment of a receiver and
manager to act for their collective benefit; and each Purchaser covenants and
agrees to do all acts and things to make, execute and deliver all agreements and
other instruments, including, without limitation, any instruments necessary to
effect any registrations, so as to fully carry out the intent and purpose of
this Section 12; and each of the Purchasers hereby covenants and agrees that it
has not heretofore and shall not seek, take, accept or receive any security for
any of the obligations and liabilities of the Company under the Transaction
Documents or under any other document, instrument, writing or agreement
ancillary thereto other than such security as is provided hereunder and shall
not enter into any agreement with the Company relating in any manner whatsoever
to the transactions contemplated hereunder, unless all of the Purchasers shall
at the same time obtain the benefit of any such security or agreement, as the
case may be.


(5) Notwithstanding any other provision contained in the Transaction Documents,
no Purchaser shall be required to be joined as a party to any litigation
commenced against the Company by the Agent under the Transaction Documents
(unless otherwise required by any court of competent jurisdiction) if it elects
not to be so joined in which event any such litigation shall not include claims
in respect of the rights of such Purchaser against the Company under the
Transaction Documents until such time as such Purchaser does elect to be so
joined; provided that if at the time of such subsequent election it is not
possible or practicable for such Purchaser to be so joined, then such Purchaser
may commence proceedings in its own name in respect of its rights against the
Company.


13.           NOTICES. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 
Page 28

--------------------------------------------------------------------------------

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,


(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or


(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


 in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):


COMPANY:
D. L. Claire Capital Corporation
 
60 East 42nd Street, Suite 3405
 
New York, New York 10165
 
Attention: David Fuselier





MHII:
Marshall Holdings International, Inc.
 
2555 East Washburn Road
 
North Las Vegas, Nevada 89081





PURCHASER:
CAMOFI MASTER LDC
 
350 Madison Avenue
 
New York, NY 10017
 
Attention: Keith Wellner





14.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s, MHII’s
and the Purchaser’s representations and warranties herein shall survive
the execution and delivery of this Agreement and the delivery of the
Certificates and the payment of the Purchase Amount, and shall inure to the
benefit of the Purchaser, the Company, MHII and their respective successors and
assigns.


IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser,
the Company and MHII as of the date set first above written.



 
CAMOFI MASTER LDC
 
 
 
By:
 




 
Page 29

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser, the
Company and MHII as of the date set first above written.



  CAMOFI MASTER LDC                    
By:
     
Name:
   
Title:
                    CAMHZN MASTER LDC                    
By:
     
Name:
   
Title:
                    D.L. CLAIRE CAPITAL, INC.                    
By:
/s/ David Fuselier
    Name: David Fuselier     Title: President                     MARSHALL
HOLDINGS INTERNATIONAL                    
By:
/s/ Rick Bailey
    Name:  Rick Bailey     Title: President/CEO  



 
Page 30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser, the
Company and MHII as of the date set first above written.



  CAMOFI MASTER LDC                    
By:
     
Name:
   
Title:
                    CAMHZN MASTER LDC                    
By:
     
Name:
   
Title:
                    D.L. CLAIRE CAPITAL, INC.                    
By:
      Name: David Fuselier     Title: President                     MARSHALL
HOLDINGS INTERNATIONAL                    
By:
/s/ Rick Bailey
    Name: Rick Bailey     Title: President/CEO  



 
Page 30

--------------------------------------------------------------------------------

 
 
ANNEX I
FORM OF NOTE
   
ANNEX II
INTENTIONALLY LEFT BLANK
   
ANNEX III
SECURITY AGREEMENT
   
ANNEX IV
MHII’s SEC DOCUMENTS AVAILABLE ON EDGAR
   
ANNEX V
COMPANY DISCLOSURE MATERIALS
   
ANNEX VI
PLEDGE AGREEMENTS
   
ANNEX VII
WARRANT
   
ANNEX VIII
INTENTIONALLY LEFT BLANK

 



--------------------------------------------------------------------------------